EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 45-53.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant’s arguments with regards to claims 36 and 40 are persuasive. Applicant argues that Penich failed to suggest a first stream comprising an alcohol, a second stream comprising water, and controlled mixing of the two streams. Penick shows that the only stream that is taught as added to the raw material stream is composed of light hydrocarbons, which does not correspond to the water-containing stream of the claim.. Penick failed to identify teaching or suggestion of splitting of the alcohol feed stream prior to introduction to the catalyst bed in this manner, or use of heat exchange between the catalyst bed and a portion of the alcohol feed stream to control temperature of the catalyst bed. The only apparent mechanism for temperature control of the catalyst bed in Penick appears to be slowing the exothermic reaction by the addition of reaction products (in the form of light hydrocarbons) to the alcohol feed stream in order to shift the reaction mechanism to the left (i.e., endothermic direction). This neither teaches nor suggests the solution provided in the claim.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHARON PREGLER/           Primary Examiner, Art Unit 1772